DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group I (Claims 1-8) in the reply filed on 02/16/2021 is acknowledged. Applicant’s arguments in regards to the same technical feature are not persuasive.  
Under broadest reasonable interpretation, claim 1 was interpreted as: a cardboard packaging for the active packaging of fresh fruits and vegetables characterised in that the cardboard has, on at least one of the inner faces of the packaging, an antimicrobial active coating comprising a polymeric compound and inclusion complexes of cyclodextrins with essential oils or components of these oils or mixtures of both. As presented, the claim appears to require an antimicrobial active coating comprising a polymeric compound and either the inclusion complexes of cyclodextrins with essential oils or components of those oils or mixtures of both. It is unclear to one of ordinary skill in the art at the time of the election/restriction requirement whether the cyclodextrins are required or not. 
However, given Applicant’s response against the cited reference Sabehat (WO 2008/149232 A2) in regards to the unifying technical feature, Wood et al (US 2016/0198704 A1), hereafter, Wood, does teach that an antimicrobial active coating with cyclodextrins for use on substrates/containers to slow produce spoilage was well 
The office respectfully maintains that unity is lacking and the restriction requirement is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: Claim 1 recites wherein a cardboard packaging for the active packaging of fresh fruits and vegetables characterised in that the cardboard has, on at least one of the inner faces of the packaging, an antimicrobial active coating comprising a polymeric compound and inclusion complexes of cyclodextrins with essential oils or components of these oils or mixtures of both. As presented, it would be unclear to one of ordinary skill in the art whether or not the antimicrobial active coating comprising a polymeric compound requires the inclusion of complexes of cyclodextrins with essential See MPEP 2173.05(h).  Therefore, claim 1 and all those which depend from it (claims 2-8), are rendered indefinite.  
Regarding Claim 2: Claim 2 recites wherein the “…essential oils used are pure essential oils derived from plants, selected from among those obtained from shoots or buds, flowers, leaves, stems, branches, seeds, fruits, roots, wood or bark, or a mixture thereof.” As presented, claim 2 contains an improper Markush grouping. It would be unclear to one of ordinary skill in the art if the listing (Markush grouping) is open, closed, or limited to the items listed. Therefore, claim 2 is rendered indefinite.
Regarding Claims 3 and 4: Claims 3 and 4 appear to recite an improper Markush group.  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r See MPEP 2173.05(h).  Therefore, claims 3 and 4 are rendered indefinite.  
Regarding Claim 7: Claim 7 recites wherein the polymer compound used is a biopolymer extracted directly from biomass, preferably polysaccharides, proteins, or lipids,…” however, the use of the word “preferably” makes it unclear to one of ordinary skill in the art whether or not the limitations after ‘preferably’ are included or not. Thus rendering the metes and bounds of the claims unclear. Therefore, claim 7 is rendered indefinite. For the purposes of examination, claim 7 will be interpreted as the polymer compound used is a biopolymer extracted directly from biomass, or from among those that can be a synthesized from monomers obtained from biological material, or from those that can be produced by microorganisms, or derivatives thereof. 
 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 3 recites an “antimicrobial active coating comprising a polymeric compound and inclusion complexes of cyclodextrins…” It is the opinion of the office that ‘inclusion’ should read “including”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger (US 2008/0110880 A1), in view of Wood et al (US 2016/0198704 A1), hereafter, Wood. 
Regarding Claim 1: Orgeldinger discloses a cardboard packaging (10) for the active packaging of fresh fruits and vegetables (page 1, paragraph [0001-0002]), and except characterised in that the cardboard has, on at least one of the inner faces of the packaging, an antimicrobial active coating comprising a polymeric compound and inclusion complexes of cyclodextrins with essential oils or components of these oils or mixtures of both. 
Wood teaches the use of an antimicrobial active coating (page 5, paragraph [0052]) comprising a polymeric compound (page 3, paragraph [0026]) and inclusion complexes of cyclodextrins with essential oils or components of these oils or mixtures of both coating (page 5, paragraph [0052]) on at least one of the inner faces of the packaging (page 4, paragraphs [0037] & [0039]). 

Regarding Claim 2: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 1 above, and characterised in that the essential oils used are pure essential oils derived from plants, selected from among those obtained from shoots or buds, flowers, leaves, stems, branches, seeds, fruits, roots, wood or bark, or a mixture thereof. Wood teaches essential oils, but not explicitly that they are ‘pure’ or where they are obtained from. However, based upon Applicant’s use of the term pure (Specification, page 6, lines 3-24), in particular lines 16-20 on page 6 of the specification, Wood meets the limitations of the limitation as claimed (Wood, page 5-6, paragraph [0052]). It was well known within the art that essential oils are extracted from flowers, seeds, fruits and the like. Additionally, Applicant’s specification (page 6, lines 6-9) cites examples of essential oils of items such as rosemary, thyme, and oregano, which are also listed by Wood (page 5, paragraph [0052]).
Regarding Claim 3: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 1 above, and characterised in that the components of essential oils are selected from those that are terpenes or terpenoids, or aromatic or 
Regarding Claim 4: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 1 above, and characterised in that the cyclodextrins used in the inclusion complexes with the essential oils are selected from those which are α-cyclodextrins, β-cyclodextrins or γ-cyclodextrins, or a mixture of thereof (Wood, page 5, paragraphs [0051], [0052], & [0166]). 
Regarding Claim 7: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 1 above, and wherein the polymer compound used is a biopolymer extracted directly from biomass (Wood, page 7, paragraph [0066]), or from among those that can be a synthesized from monomers obtained from biological material, or from those that can be produced by microorganisms, or derivatives thereof.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger (US 2008/0110880 A1), in view of Wood et al (US 2016/0198704 A1), hereafter, Wood, and in further view of Daniels et al (US 2005/0014013 A1), hereafter, Daniels.
Regarding Claim 5: Orgeldinger-Wood teaches the cardboard packaging as applied to claim 1 above, and except characterised in that the polymeric compound is anionic. 
Daniels teaches that it was well known within the art to use a polymer coating that is anionic (Daniels, page 3, paragraph [0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric compound of Orgeldinger-Wood with the anionic surfactant as taught by Daniels. The motivation for doing so would be to stabilize the polymer (Daniels, page 3, paragraph [0032]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger (US 2008/0110880 A1), in view of Wood et al (US 2016/0198704 A1), hereafter, Wood, and in further view of Fuller et al (5,539,035 A1), hereafter, Fuller.
Regarding Claim 6: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 1 above, and except wherein the polymeric compound used is an acrylic copolymer. 
Fuller teaches a polymeric compound that is an acrylic copolymer (column 3, lines 8-14). It was well known within the art that ethylene-vinyl acetate and ethylene-methyl acrylate copolymers are types of acrylic copolymers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer compound of Orgeldinger-Wood with the acrylic copolymer. The motivation for doing so would .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger (US 2008/0110880 A1), in view of Wood et al (US 2016/0198704 A1), hereafter, Wood, and in further view of Slaughter et al (US 2004/0031716 A1), hereafter, Slaughter.
Regarding Claim 8: Orgeldinger-Wood discloses the cardboard packaging as applied to claim 1 above, and except characterised in that it further comprises:
	a) a honeycombed shaped cavity of plastic, paper or pressed cardboard for placing fruits or units of vegetables to be packed having an antimicrobial agent and/or an ethylene-adsorbent substance, and/or
	b) a sheet of paper or plastic material for wrapping partially or completely the units of packed fruit and vegetables having an antimicrobial agent and/or ethylene-adsorbent substance. 
Slaughter teaches a packaging system with shaped cavity of plastic, paper or pressed cardboard for placing fruits or units of vegetables (Slaughter, page 1, paragraph [0009]). Although Slaughter fails to explicitly teach a honeycombed shaped cavity, Slaughter does teach that the cavities can comprise different shapes (page 1, paragraph [0007]), and a change in shape is an obvious matter of design choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed container was significant (MPEP 2144.04 IV B). Additionally, the change in shape would not result in the claimed matter being patentably distinguishable from the 
 Although Slaughter fails to explicitly teach a honeycombed shaped cavity having an antimicrobial agent, Slaughter does teach that the cavity material can include a variety of beneficial properties, not limited to, time release fungicide, moisture barrier, or radiant barrier. The combination of Orgeldinger-Wood (as applied to claim 1) and Slaughter, would also result in the antimicrobial agent (Wood, page 5, paragraph [0052]) being applied to the cavities, thus resulting in the package as claimed. The motivation for doing so would be to improve plant maturation and degradation prevention that would reduce significant spoilage of fruits and vegetables before these critical products can reach the consumer (Wood page 1, paragraph [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIA COX whose telephone number is (571)272-1173.  The examiner can normally be reached on Mon-Wed 6AM-6PM, Thurs 6-2, Fri OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/TIA COX/Examiner, Art Unit 3736